


Exhibit 10.16


AMENDMENT TO LEASE AGREEMENT




THIS AMENDMENT TO LEASE AGREEMENT (the “Amendment”) is entered into effective as
of the 7th day of December, 2015, by and between SELIG REAL ESTATE HOLDINGS
XXXIV, LLC a Washington limited liability company (“Lessor”), and AMERICAN PET
INSURANCE COMPANY, a New York corporation duly qualified to do business in the
State of Washington, dba Trupanion (“Lessee”).


RECITALS


A.    Prior to September 20, 2012, the Housing Authority of the City of Seattle
(the “Housing Authority”) was the owner of that commercial office building
commonly known as 907 NW Ballard Way in Seattle, Washington (the “Property”). On
September 20, 2012, Lessor obtained ownership of the Property.


B.    By that certain Lease Agreement dated June 14, 2012 (the “Original
Lease”), the Housing Authority leased the Property to Lessee. After Lessor
obtained ownership of the Property, Lessor and Lessee entered into two (2)
amendments to the Original Lease, including (i) that certain letter amendment
dated September 24, 2013 (the “First Amendment”), and (ii) that certain letter
amendment dated February 3, 2014 (the “Second Amendment”, and together with the
Original Lease and the First Amendment, the “Lease”).


C.    Pursuant to the terms of the First Amendment, Lessor and Lessee agreed
that (i) Lessee had the option (the “Initial Extension Option”) to extend the
Lease Term through August 15, 2016 (the “Lease Termination Date”), and (ii)
Lessee would have two (2) options to extend the Lease Term for additional 1
(one) year terms each (collectively, the “Additional Extension Options”). Lessee
exercised the Initial Extension Option and that exercise was memorialized in the
Second Amendment.


D.    At the outset of Lessee’s occupancy of the Property, Lessee retained for
its own use the furniture, fixtures and equipment that existed at the Property
prior to Lessee’s tenancy (the “FF&E”). The Lease requires Lessee, at the
termination of the Lease term, to deliver the property to Lessor in the
condition described in the second paragraph of section 10 of the Original Lease.


E.    Lessor and Lessee wish to amend the Lease to terminate the Additional
Extension Options and to confirm the treatment of the FF&E at the termination of
the Lease term.


NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lessor and Lessee, intending to be legally bound, hereby agree as follows:


1.    Amendment 1. Lessee’s Additional Extension Options are hereby terminated.


2.    Amendment 2. Lessee shall have no obligation to remove the FF&E at the
termination of the Lease term.


3.    Except as specifically detailed herein, all other Lease terms and
conditions will remain unchanged and in full force and effect.


[The rest of this page is intentionally blank - signature page follows]


    






















--------------------------------------------------------------------------------




    


IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the
date first written above.


[seligsignature.jpg]


